OPINION — AG — ** AD VALOREM TAXES ** 68 O.S. 2472 [68-2472](D), AS PROVIDED FOR IN SENATE BILL NO. 232, OF 34TH LEGISLATURE IS VOID AS BEING VIOLATIVE OF ARTICLE X, SECTION 5 OF THE OKLAHOMA CONSTITUTION, IN THAT THE INCREASING OR DECREASING OF THE AMOUNT OF AD VALOREM TAXES DUE WILL RESULT IN NON UNIFORMITY OF TAXATION UPON PROPERTIES CONTAINED WITHIN SAME CLASS. THE PROVISION OF 68 O.S. 2472 [68-2472](D) AS CONTAINED IN SENATE BILL NO. 232 OF THE 34TH LEG. AND WHICH PROVIDES THAT IN ALL CASES WHERE, UNDER THE TAX RATE, THE TAX IS COMPUTED TO BE LESS THAN ONE DOLLAR ($1.00), THEN THE TAX DUE WILL BE SHOWN AS ONE DOLLAR ($1.00) IS ALSO VOID AS BEING VIOLATIVE OF ARTICLE X, SECTION 5 OKLAHOMA CONSTITUTION, IN THAT IT CREATES NON UNIFORMITY OF TAXATION UPON PROPERTIES CONTAINED WITHIN THE SAME CLASS OF SUBJECTS. 68 O.S. 24303 [68-24303], AS AMENDED BY SENATE BILL NO. 232, IS A VALID CLASSIFICATION BASED UPON THE AMOUNTS OF AD VALOREM TAXES DUE, AND WILL NOT BE DECLARED VOID AS BEING UNCONSTITUTIONALITY DISCRIMINATORY. (TAXES, LEVY, COUNTY ASSESSOR, DEFINITION) CITE: ARTICLE X, SECTION 8, 68 O.S. 24303 [68-24303], 68 O.S. 2472 [68-2472] (ODIE A. NANCE)